IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PHILLIP QUINN,                             : No. 125 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DELAWARE COUNTY COURT OF                   :
COMMON PLEAS,                              :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, are GRANTED. The Court of Common Pleas of

Delaware County is DIRECTED to dispose of Petitioner’s pending petition within 90

days. The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Delaware County.